DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US Pub. No. 20130152047) in view of Trier et al. (US Patent No. 10289629).

With respect to claim 1, Moorthi et al. teaches a method comprising:

receiving, at a database platform (“platform,” See Paragraph 177), a query directed to database data (“execution a query,” See Paragraph 188);

assigning, by a first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (“virtual machines can then be assigned the partitioned plurality of execution instances from 10,” See Paragraph 122);



based on determining that the unsuccessful execution of the query was conducted on the new version of the database platform, reassigning, by the first database query manager, the query to a second database query manager of the database platform to be retried (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190); and


However, Trier et al. teaches reassign, by the first database query' manager, the query to a second database query manager to be retried (See Column 8 Lines 45-64 “each partition may include a query manager. The former query endpoint may be replaced with a global query manager or other updated endpoint that uses the migration database 314 to determine which partition is authoritative for each request”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Trier et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database querying.  


The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 4, Moorthi et al. teaches the method of claim 1, wherein the reassigning of the query to the second database query manager is also based on determining that the execution of the query was unsuccessful due to an internal error of the database platform (“error,” See Paragraph 190).
The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 5, Moorthi et al. teaches the method of claim 4, further comprising generating an error message for an account that requested the query, the error message indicating that the query failed due to an internal error of the database platform (“error message,” See Paragraph 280).

The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 7, Moorthi et al. teaches the method of claim 1, wherein:

the first database query manager is running a first the new version of the database platform (“differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same,” See Paragraph 305);

the second database query manager is running a second version of the database platform (“differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same,” See Paragraph 305); and

the new version of the database platform and the second version of the database platform were released at different times and comprise different software (“differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same,” See Paragraph 305).

The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 8, Moorthi et al. teaches the method of claim [[7]]1, wherein the database platform comprises multiple database query managers collectively running two or more versions of the database platform at one time (“differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same,” See Paragraph 305).

The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 9, Moorthi et al. teaches the method of claim 1, wherein the execution of the query and the retry of the execution of the query are assigned to a same set of one or more execution nodes (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190).
The Moorthi et al. reference as modified by Trier et al. teaches all the limitations of claim 1.  With respect to claim 10, Moorthi et al. teaches the method of claim 1, wherein the execution of the query and the retry of the execution of the query are assigned to different sets of one or more execution nodes (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190).

With respect to claim 11, Moorthi et al. teaches a system comprising:

a multiple tenant cloud-based database platform comprising a plurality of shared storage devices collectively storing database data and an execution platform independent from the plurality of shared storage device (See Paragraph 119 “secure multi-tenant operation and team collaboration between users”), and

one or more processors (See Paragraph 137 “processor 1310”) for managing database tasks, the one or more processors are configured to:
receiving a query directed to database data (“execution a query,” See Paragraph 188);

assigning, by a first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (“virtual machines can then be assigned the partitioned plurality of execution instances from 10,” See Paragraph 122);

determining that execution of the query was unsuccessful, and that the unsuccessful execution of the query was conducted on a new version of the database platform (“versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration),” See Paragraph 156);

based on determining that the unsuccessful execution of the query was conducted on the new version of the database platform, reassigning, by the first database query manager, the query to a second database query manager of the database platform to be retried (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190); and

based on determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the new version of the database platform, generating a report indicating the potential regression (“test result reports and communicate the test worker software to the test VMs,” See Paragraph 195).  Moorthi et al. does not disclose a query manager.
However, Trier et al. teaches reassign, by the first database query' manager, the query to a second database query manager to be retried (See Column 8 Lines 45-64 “each partition may include a query manager. The former query endpoint may be replaced with a global query manager or other updated endpoint that uses the migration database 314 to determine which partition is authoritative for each request”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Trier et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database querying.  

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.


With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

21. (Currently Amended) Anon-transitory computer-readable storage medium, containing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

receiving a query directed to database data (“execution a query,” See Paragraph 188);

assigning, by a first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (“virtual machines can then be assigned the partitioned plurality of execution instances from 10,” See Paragraph 122);

determining that execution of the query was unsuccessful, and that the unsuccessful execution of the query was conducted on a new version of the database platform (“versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration),” See Paragraph 156);

based on determining that the unsuccessful execution of the query was conducted on the new version of the database platform, reassigning, by the first database query manager, the query to a second database query manager of the database platform to be retried (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190); and

based on determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the new version of the database platform, generating a report indicating the potential regression (“test result reports and communicate the test worker software to the test VMs,” See Paragraph 195).  Moorthi et al. does not disclose a query manager.
However, Trier et al. teaches reassign, by the first database query' manager, the query to a second database query manager to be retried (See Column 8 Lines 45-64 “each partition may include a query manager. The former query endpoint may be replaced with a global query manager or other updated endpoint that uses the migration database 314 to determine which partition is authoritative for each request”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Trier et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database querying.  


With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 4, because claim 24 is substantially equivalent to claim 4.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 5, because claim 25 is substantially equivalent to claim 5.


With respect to claim 27, it is rejected on grounds corresponding to above rejected claim 7, because claim 27 is substantially equivalent to claim 7.

With respect to claim 28, it is rejected on grounds corresponding to above rejected claim 8, because claim 28 is substantially equivalent to claim 8.

With respect to claim 29, it is rejected on grounds corresponding to above rejected claim 9, because claim 29 is substantially equivalent to claim 9.

With respect to claim 30, it is rejected on grounds corresponding to above rejected claim 10, because claim 30 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190361916 is directed Methods and Systems for a Database: [0092] tasks are limited to one instance across a cluster. In embodiments, tasks are limited to one instance per database. In embodiments, tasks are assigned to a specific data range. In embodiments, a system includes an executing node for a task that is data replica for the specific data range. In embodiments, an execution state of each task of the background query tasks is persisted in a consistent metadata store and scheduled tasks run in a node-agnostic manner. In embodiments, when a node fails, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, when a node is removed from a cluster, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, a task execution throughput is controlled by a resource scheduler on at least one of a per-tenant, per-user, and per-workload basis. In embodiments, a task execution for work not associated with a specific tenant is scheduled at low priority, allowing the task to proceed as idle resources allow it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154